996 F.2d 1212
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jerome Patrick BETHEA, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Kevin Turner, Jr., a/k/a Junior, a/k/a June, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Robert Lee Smith, a/k/a Gummie, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Tommy Isreal, a/k/a Terry Ford, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Joey Levander Alford, a/k/a Booger, Defendant-Appellant.United States of America, Plaintiff-Appellant,v.Robert Lee Smith, a/k/a Gummie, Defendant-Appellee.United States of America, Plaintiff-Appellant,v.Joey Levander Alford, a/k/a Booger, Defendant-Appellee.
Nos. 92-5360, 92-5384, 92-5385, 92-5386, 92-5387, 92-5419and 92-5420.
United States Court of Appeals,Fourth Circuit.
Argued:  June 9, 1993.Decided:  July 1, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.
Arthur Wayland Cooke, HARRISON, NORTH, COOKE & LANDRETH, George Bullock Currin, CURRIN & BOYCE, John Stuart Bruce, FEDERAL PUBLIC DEFENDER'S OFFICE, William C. Ingram, Jr., FLOYD, ALLEN & JACOBS, for Appellants.
Sean Connelly, Criminal Division, UNITED STATES DEPARTMENT OF JUSTICE, for Appellee.
Gregory Davis, for Appellant Smith; Daniel S. Johnson, WILSON, DEGRAW & JOHNSON, for Appellant Isreal.
David B. Smith, Assistant United States Attorney, UNITED STATES ATTORNEY'S OFFICE, for Appellee.
Before RUSSELL, Circuit Judge, ANDERSON, United States District Judge for the District of South Carolina, sitting by designation, and WILLIAMS, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:

OPINION

1
Jerome Patrick Bethea, Kevin Turner, Jr., Robert Lee Smith, Tommy Isreal, and Joey Levander Alford appeal their convictions under 21 U.S.C. § 846 for conspiracy to distribute and possess with intent to distribute cocaine base.  The Appellants raise numerous issues of substantive character on appeal that we find to be without merit.  The appeal of the United States relates only to the sentencing phase of this case and we accept the reasoning and conclusions of the district court on this issue.


2
AFFIRMED §